                     IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

CHUBB NATIONAL INSURANCE COMPANY

       Plaintiff,
                                                       No.:
vs.

THE ESTATE OF ROBERT O'BLOCK,

CHARLES FLEMING,

       and

DARLA LONG,

       Defendants.

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Chubb National Insurance Company, for its Complaint for

Declaratory Judgment under 28 U.S.C. §§ 2200 and 2201 and Rule 57 of the Federal

Rules of Civil Procedure, states:

                           PARTIES,JURISDICTION, AND VENUE

       1.      Plaintiff Chubb National Insurance Company ("Chubb") is a

corporation organized and existing under the laws of the State of Indiana, with its

principal place of business within the State of New Jersey. Chubb is engaged in the

business of writing contracts of insurance and is licensed to conduct insurance

business in the State of Missouri.

       2.      Defendant The Estate of Robert O'Block is a citizen of the State of


      Case 6:20-cv-03288-MDH Document 1 Filed 09/15/20 Page 1 of 7
Illinois, in so far as its appointed Personal Representative, Nicholas O'Block, is a

citizen of the State of Illinois. See Janzen v. Goos, 302 F.2d 421, 425 (8th Cir. 1962)

(stating "it is the fiduciary's personal citizenship, not the identity of the state from

which he receives his appointment ... which is pertinent to the ascertainment of the

existence of diversity.").

        3.     Defendant Charles Fleming is a citizen of the State of California. He is

the natural father of Tiffany Fleming.

        4.     Defendant Darla Long is a citizen of the State of Missouri. She is the

natural mother of Tiffany Fleming.

        5.     This Court has subject-matter jurisdiction under 28 U.S.C. § 1332. The

amount in controversy exceeds $75,000.00, exclusive of interest and costs, and is

between citizens of different states.

        6.     Venue is proper in the Western District of Missouri under 28 U.S.C. §

 1391(a).

                                 GENERAL ALLEGATIONS

        7.     Chubb brings this action seeking the interpretation of insurance

 policies described below and a declaration of its rights and obligations thereunder.

        8.     An actual justiciable controversy exists between Chubb and

Defendants, and litigation as to this controversy is imminent and inevitable.

Resolution of the matters raised in this action will dispose of all issues between the

 parties under the Chubb policies.


                                  2
       Case 6:20-cv-03288-MDH Document 1 Filed 09/15/20 Page 2 of 7
       9.      All necessary and proper parties are before the Court for the matters in

controversy.

       10.     Chubb has no other adequate remedy at law.

                           THE CHUBB MASTERPIECE POLICIES

       11.     Effective March 17, 2017, to March 17, 2018 (although cancelled on

September 8, 2017), Chubb issued an insurance policy with a Personal Liability

Coverage part, Policy No. 13448869-01 ("the Primary Policy"). A true and accurate

copy of the Chubb Primary Policy is attached as Exhibit 1.

       12.     Effective March 17, 2017, through March 18, 2018 (although cancelled

on September 8, 2017), Chubb issued an excess insurance policy, Policy No.

13448869-03 ("the Excess Policy"). A true and accurate copy of the Chubb Excess

Policy is attached as Exhibit 2.

                              THE UNDERLYING LITIGATION

       13.     The Estate of Robert O'Block is a Defendant in the case, Charles

Fleming, individually and on behalf of all beneficiaries for the wrongful death of

Tiffany Fleming v. The Estate of Robert O'Block, Case No. 2031-CC00810 ("the

Underlying Litigation"), which is now pending in the Circuit Court of Greene

County, State of Missouri. A true and accurate copy of the Petition for Wrongful

Death in the Underlying Litigation is attached as Exhibit 3.

       14.     Charles Fleming has filed a two-count Petition for Wrongful Death

against The Estate of Robert O'Block in the Underlying Litigation seeking both


                                 3
      Case 6:20-cv-03288-MDH Document 1 Filed 09/15/20 Page 3 of 7
compensatory and punitive damages. He bring the Underlying Litigation individually

and on behalf of all beneficiaries for the wrongful death of Tiffany Fleming.

       15.     In his Petition, Charles Fleming alleges Decedent Tiffany Fleming had

been living with Decedent Robert O'Block at the time of Decedent Tiffany Fleming's

death on July 30, 2017.

       16.      Further, Charles Fleming alleges Decedent Tiffany Fleming was "shot

and killed" by Decedent Robert O'Block, whose actions Charles Fleming seeks to

impute to The Estate of Robert O'Block in the Underlying Litigation, to the extent

Charles Fleming claims The Estate "is responsible for the acts and omissions of Robert

O'Block toward Tiffany Fleming."

                            GROUNDS FOR DECLARATORY RELIEF

       17.     The Primary Policy issued by Chubb contains the following exclusions

that apply to the claims asserted in the Petition filed in the Underlying Litigation:

               Exclusions

              These exclusions apply to this part of your Masterpiece Policy, unless
              stated otherwise:


              Covered person's or dependent's personal injury.
              We do not cover any damages for personal injury for any
              covered person or their dependents where the ultimate
              beneficiary is the offending party or defendant. We also do not
              cover any damages for personal injury for which you or a family
              member can be held legally liable, in any way, to a spouse, a
              family member, a person who lives with you, or a person named
              in the Coverage Summary. We also do not cover any damages
              for personal injury for which a spouse, a family member, a


                                 4
      Case 6:20-cv-03288-MDH Document 1 Filed 09/15/20 Page 4 of 7
              person who lives with you, or a person named in the Coverage
              Summary can be held legally liable, in any way, to you or a
              family member.


              Intentional acts.
              We do not cover any damages arising out of a willful, malicious,
              fraudulent or dishonest act or any act intended by any covered
              person to cause personal injury or property damage, even if the
              injury or damage is of a different degree or type than actually
              intended or expected. But we do cover such damage if the act
              was intended to protect people or property unless another
              exclusion applies. An intentional act is one whose consequences
              could have been foreseen by a reasonable person. This exclusion
              does not apply to Employment practices liability coverage.


       18.    The Excess Policy only provides coverage on a "follow form" basis, and

is subject to, and incorporates, the provisions, terms, conditions, and exclusions

contained in the Primary Policy.

       19.    The "Covered person's or dependent's personal injury" exclusion

pleaded in Paragraph 17 bars coverage for the Underlying Litigation both under the

Primary and Excess policies issued. Fleming's claims against The Estate of Robert

O'Block fall under the exclusion's provisions because the claims arise from personal

injury for which The Estate of Robert O'Block may be held legally liable, in any way,

to a person who lived with Decedent Robert O'Block.

       200.   Further, the "Intentional acts" exclusion pleaded in Paragraph 17 bars

coverage for the Underlying Litigation both under the Primary and Excess policies

issued. Fleming's claims against the Estate of Robert O'Block fall under the exclusion's



                                 5
      Case 6:20-cv-03288-MDH Document 1 Filed 09/15/20 Page 5 of 7
provisions because the claims arise from an act intended by any covered person to

cause personal injury, with the alleged shooting and killing of Decedent Tiffany

Fleming by Decedent Robert O'Block on July 30, 2017.

          21.   Finally, neither the Primary Policy nor Excess Policy affords coverage

for claims seeking punitive damages in so far as those damages do not constitute a

form of liability covered by either Policy's terms and are otherwise barred by public

policy.

          WHEREFORE, Plaintiff Chubb National Insurance Company respectfully

prays for the following relief:

          A.    A declaratory judgment construing the terms and provisions of both

the Primary Policy and the Excess Policy and determining the rights and obligations

of Chubb and Defendants thereunder;

          B.    A declaratory judgment that Chubb has no duty to provide a defense to

Defendant The Estate of Robert O'Block against the Underlying Litigation;

          C.    A declaratory judgment that Chubb has no duty to provide coverage or

indemnify Defendant The Estate of Robert O'Block for any judgment that may be

entered against it in the Underlying Litigation;

          D.    An award of Chubb's attorney fees and costs; and

          E.    Such further relief as the Court may deem just and proper.




                                 6
      Case 6:20-cv-03288-MDH Document 1 Filed 09/15/20 Page 6 of 7
                             Respectful y submitted,

                             Is/
                             David R. Buchanan    #29228
                             T. Michael Ward      #32816
                             Taylor L. Connolly   #66865

                             BROWN & JAMES, P.C.
                             2345 Grand Boulevard, Suite 2100
                             Kansas City, Missouri 64108
                             816-472-0800
                             816-421-1183 — Facsimile

                             dbuchanan@bjpc.com
                             tmward@bjpc.com
                             tconnolly@bjpc.com

                             AttorneysforPlaintiff
                             Chubb NationalInsurance Company

23963364.1.t1c




                                 7
      Case 6:20-cv-03288-MDH Document 1 Filed 09/15/20 Page 7 of 7
